Case 5:16-cv-10444-JEL-MKM ECF No. 1435, PageID.55019 Filed 02/26/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  In re Flint Water Cases.                    Judith E. Levy
                                              United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

       ORDER REGARDING MATTERS DISCUSSED AT THE
          FEBRUARY 24, 2021 STATUS CONFERENCE

       The Court held a status conference regarding the pending Flint

 Water litigation on February 24, 2021. The court orders as follows.

 The Court’s ruling regarding the length of the corporate depositions of
 the LAN defendants is that the deposition is limited to a total of 20
 hours on the record. Of those 20 hours on the record, 1.5 hours will be
 reserved for counsel who did not notice the deposition. If they do not
 use that time, then the remaining time will revert to be used by those
 who noticed the deposition.

 The next status conference will be held on Wednesday April 7, 2021
 at 2:30pm.1 Parties are to file proposed agenda items in Case No. 16-
 cv-10444 by Wednesday March 24, 2021. Individual liaison counsel

       1  Please note the time change. Counsel who wish to participate will be required
 to log in no later than 2:15 pm and to have their cameras on when appearances are
 being confirmed.
Case 5:16-cv-10444-JEL-MKM ECF No. 1435, PageID.55020 Filed 02/26/21 Page 2 of 2




 should collect proposed agenda items from all counsel representing
 individual plaintiffs and submit those proposed items in a single filing.
 The Court will issue an agenda by Wednesday March 31, 2021.

 The Court will set aside March 10, 2021 at 2:00pm and March 24,
 2021 at 2:00pm for video discovery conferences, if needed. All
 discovery dispute submission protocols remain the same.

       IT IS SO ORDERED.

 Dated: February 26, 2021                  s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on February 26, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
